Case 2:16-cv-06599-SJO-FFM Document 64-3 Filed 06/11/19 Page 1 of 20 Page ID #:752




                            Exhibit A
Case 2:16-cv-06599-SJO-FFM Document 64-3 Filed 06/11/19 Page 2 of 20 Page ID #:753
Case 2:16-cv-06599-SJO-FFM Document 64-3 Filed 06/11/19 Page 3 of 20 Page ID #:754
Case 2:16-cv-06599-SJO-FFM Document 64-3 Filed 06/11/19 Page 4 of 20 Page ID #:755
Case 2:16-cv-06599-SJO-FFM Document 64-3 Filed 06/11/19 Page 5 of 20 Page ID #:756
Case 2:16-cv-06599-SJO-FFM Document 64-3 Filed 06/11/19 Page 6 of 20 Page ID #:757
Case 2:16-cv-06599-SJO-FFM Document 64-3 Filed 06/11/19 Page 7 of 20 Page ID #:758
Case 2:16-cv-06599-SJO-FFM Document 64-3 Filed 06/11/19 Page 8 of 20 Page ID #:759
Case 2:16-cv-06599-SJO-FFM Document 64-3 Filed 06/11/19 Page 9 of 20 Page ID #:760
Case 2:16-cv-06599-SJO-FFM Document 64-3 Filed 06/11/19 Page 10 of 20 Page ID
                                  #:761
Case 2:16-cv-06599-SJO-FFM Document 64-3 Filed 06/11/19 Page 11 of 20 Page ID
                                  #:762
Case 2:16-cv-06599-SJO-FFM Document 64-3 Filed 06/11/19 Page 12 of 20 Page ID
                                  #:763
Case 2:16-cv-06599-SJO-FFM Document 64-3 Filed 06/11/19 Page 13 of 20 Page ID
                                  #:764
Case 2:16-cv-06599-SJO-FFM Document 64-3 Filed 06/11/19 Page 14 of 20 Page ID
                                  #:765
Case 2:16-cv-06599-SJO-FFM Document 64-3 Filed 06/11/19 Page 15 of 20 Page ID
                                  #:766
Case 2:16-cv-06599-SJO-FFM Document 64-3 Filed 06/11/19 Page 16 of 20 Page ID
                                  #:767
Case 2:16-cv-06599-SJO-FFM Document 64-3 Filed 06/11/19 Page 17 of 20 Page ID
                                  #:768
Case 2:16-cv-06599-SJO-FFM Document 64-3 Filed 06/11/19 Page 18 of 20 Page ID
                                  #:769
Case 2:16-cv-06599-SJO-FFM Document 64-3 Filed 06/11/19 Page 19 of 20 Page ID
                                  #:770
Case 2:16-cv-06599-SJO-FFM Document 64-3 Filed 06/11/19 Page 20 of 20 Page ID
                                  #:771
